DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claim 1 is objected to because of the following informalities:  in claim 1, lines 10 and 16, “frictional brake” should apparently read, “friction brake” for precise antecedent basis, and is so construed by the examiner.  Appropriate correction is required.
In this respect, claim 1 is also grammatically incorrect for not using appropriate indefinite articles (e.g., “a”, “an”, etc.) when (e.g., countable) claim elements are introduced (e.g., for example only, see “upper limit torque” at line 18, “acceptable charging power” at line 21, “state of the battery” at line 21, etc.)  Appropriate grammatical correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “a regenerative brake” is unclear in context, e.g., because “a regenerative brake” has already been recited in line 2, and so it is unclear (e.g., because of the indefinite article “a” used in conjunction with the regenerative brake in line 3) whether the regenerative brake recited in line 3 is e.g., the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc., the regenerative brake recited in line 2.
In claim 1, line 7, “a friction brake” is unclear in context, e.g., because “a friction brake” has already been recited in line 2, and so it is unclear (e.g., because of the indefinite article “a” used in conjunction with the friction brake in line 7) whether the friction brake recited in line 7 is e.g., the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc., the friction brake recited in line 2.
In claim 1, line 14, “when slip of the drive wheels is expected to occur” is indefinite from the teachings of the specification, e.g., since slip of the drive wheels occurs at all times when braking force is applied to the driving wheels (see FIG. 2; see also Footnote 1 for well-known and conventional knowledge vis-à-vis tire slip and the concomitant force generated thereby), and it is unclear how applicant determines (or determined) e.g., all times that braking is or would be “expected to occur”, for example, before it occurs.  (Here, the examiner merely notes that applicant may be referring to, as the claimed “slip”, a degree of slip that is greater than the degree of slip at the lock limit in FIG. 2, but this is not made clear from the teachings of the specification.)
In claim 1, lines 17ff, “the sum of the frictional braking torque and the regenerative braking torque imparted to the drive wheels is equal to or less than upper limit torque set in a range which does not cause slip in the drive wheels” is indefinite in its entirety from the teachings of the specification e.g., in that “upper limit torque set in a range which does not cause slip in the drive wheels” is both vague and incorrect from a physics standpoint (e.g., if there is no “cause[d] slip” at the drive wheels, then there can be no torque or braking force at the driving wheel either; this is a law of physics vis-à-vis rolling friction as evidenced by so-called “mu slip” [“μ slip”] curves passing through the origin; see applicant’s FIG. 2 [e.g., where Vd/V = 1, meaning where there is no slip, braking force is zero[1]]; see also FIG. 1 in Harned et al. (SAE 1969), cited herewith), and it is unclear where this “upper torque limit” might exist, what might “set” it in the range and how, and particularly how the upper torque limit is particularly defined.
In claim 1, lines 20ff (and similarly in claim 3, line 2 and in claim 3, line 4), “power by the regenerative power generation” is vague and indefinite (e.g., is applicant referring to power generated by the regenerative power generation?  If so, in what part of the claim is this power generated, and particularly how?)
In claim 1, line 21, “acceptable charging power set according to state of the battery” is indefinite in the claim context (e.g., by what and particularly how is the acceptable charging power “set” according to “state of the battery”?)
In claim 1, lines 22ff, “the regenerative braking torque is smaller than the regenerative braking torque at the start of the slip control” is logically incorrect and indefinite because i) it is unclear what “the [first/underlined above] regenerative braking torque” is referring to (e.g., is this the regenerative braking torque of line 3 or line 11, or is it the regenerative braking torque of line 17 that is imparted during performing slip control, or something else? ), ii) it would apparently be impossible for the [first/underlined above] “regenerative braking torque” to be smaller than the regenerative braking torque at the start of the slip control, since (per line 16 of the claim) the [first/underlined above] “regenerative braking torque” IS apparently (?) the regenerative braking torque “during performing slip control”, which is/would necessarily include the regenerative braking torque at the start of the slip control, and so apparently the [first/underlined above] “regenerative braking torque” cannot logically be “smaller than” itself, and iii) “the start of the slip control” apparently has no proper antecedent basis and is unclear.  References to “the regenerative braking torque” and to “the start of the slip control” are similarly unclear in claim 3 (cf. lines 2 and 3).
In claim 2, lines 3ff, “. . . the surplus of the frictional braking torque with respect to the upper limit torque to the drive wheels by the power running operation of the motor generator” is unclear in its entirety from the teachings of the specification, with “the surplus” and “the power running operation” also having no antecedent basis and being unclear in the claim context (e.g., how is the surplus particularly defined?)  Here, the examiner merely notes that, in FIG. 8, the frictional braking torque (of the front wheels) is never greater than the front lock limit (b) or the target braking torque TQ, and it is unclear whether “the frictional braking torque” is referring to the frictional braking torque imparted to the drive and non-drive wheels (see lines 12ff in claim 1) or to the frictional braking torque imparted to the drive wheels (see lines 17ff in claim 1).
In claim 3, lines 1ff, “[set], if the power by the regenerative power generation exceeds the acceptable charging power at the start of the slip control, the regenerative braking torque so that the average value per unit time of the power by the regenerative power generation becomes zero” is unclear in its entirety from the teachings of the specification and in the claim context (e.g., what is “the start” of slip control, what “set[s]” which “regenerative braking torque” and how, what is “the average value per unit time”, and how does that value somehow become “zero”?)
In claim 4, lines 1ff, “during execution of the slip control, the regenerative braking torque when the acceptable charging power is smaller is set to be smaller than that of when the acceptable charging power is larger” is indefinite from the teachings of the specification and in the claim context because i) the claim(s) does/do not clarify what any “execution” of the slip control might be (e.g., is this the “performing” of the slip control of claim 1?), ii) the claim(s) does/do not clarify which “regenerative braking torque” in claim 1 “the regenerative braking torque” in line 2 is referring to, and iii) it is unclear in the claim context how or by what the regenerative braking torque might be “set” in the smaller or larger manner claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (2007/0046099) in view of Davis (4,962,969).
Matsuura et al. (‘099) reveals:
per claim 1, an electric vehicle [e.g., FIG. 1, e.g., having an electric motor 2] comprising;
a regenerative brake [e.g., paragraph [0034], “the motor 2 is rotated by the front wheels and functions as a generator to apply regenerative braking force to the front wheels FR and FL”] and a friction brake [e.g., friction brake units 3FL, 3FR, 3RL and 3RR];
a regenerative brake [e.g., paragraph [0034], “the motor 2 is rotated by the front wheels and functions as a generator to apply regenerative braking force to the front wheels FR and FL”] for imparting regenerative braking torque to drive wheels [e.g., FR, FL in FIG. 1] by regenerative power generation of a motor generator,
a battery [e.g., 7] capable of storing power generated by regenerative power generation by the motor generator,
a friction brake [e.g., friction brake units 3FL, 3FR, 3RL and 3RR] for imparting frictional braking torque by contact friction to the drive wheels [e.g., FR, FL in FIG. 1] and non-drive wheels [e.g., RR, RL in FIG. 1], and
a controller [e.g., 10 (and 8, 24, 32, etc.) in FIG. 3] configured
to control the regenerative brake and the frictional brake so that a total braking torque [e.g., as shown in FIGS. 14B and 15B, e.g., before time T1], which is a sum of the regenerative braking torque imparted to the drive wheels and the frictional braking torque imparted to the drive wheels and the non-drive wheels [e.g., see paragraph [0060] and e.g., Step S68 in FIG. 12], becomes a target braking torque during braking [e.g., becomes the required braking force, determined at Step S3 in FIG. 5], and
to perform a slip control when slip of the drive wheels is expected to occur [e.g., when the slip rate exceeds Th1 (e.g., at Step S43 in FIG. 11 and at Step S63 in FIG. 12) after the time T1 in FIGS. 14B and 15B],
wherein the controller is further configured to control the regenerative brake and the frictional brake, during performing the slip control [e.g., between times T1 and T2 in FIG. 14B, and/or after time T1 in FIG. 15B], such that
the sum of the frictional braking torque and the regenerative braking torque imparted to the drive wheels is equal to or less than upper limit torque set in a range which does not cause slip in the drive wheels [e.g., as described in conjunction with FIG. 12, and with the respective operations, described above, shown in FIGS. 14B and 15B; here, the examiner merely notes that when the upper limit torque is set as that braking torque that is exhibited at the peak of the “mu slip” (“μ slip”) curve shown in FIG. 9, this will always (necessarily) be true, e.g., since torque (e.g., the sum of the frictional braking torque and the regenerative braking torque) higher than the peak torque is not possible],
power by the regenerative power generation is within a range not exceeding acceptable charging power set according to state of the battery [e.g., at Steps S67 to S69 in FIG. 12], and
the regenerative braking torque is smaller [e.g., as shown after time T1 in FIGS. 14B and/or 15B, e.g., until time T2 in FIG. 14B or until time T4 in FIG. 15B] than the regenerative braking torque at the start of the slip control [e.g., as shown at time T1 in FIGS. 14B and/or 15B];
While the claim language is unclear, it may be alleged that Matsuura et al. (‘099) does not expressly reveal the sum of the frictional braking torque and the regenerative braking torque imparted to the drive wheels is equal to or less than upper limit torque set in a range which does not cause slip in the drive wheels, although the examiner believes this would have been implicit and inherently obvious e.g., in the control of FIG. 15B of Matsuura et al. (‘099) that avoided ABS intervention (and thus obviously avoided wheel locking/excessive slip).
However, in the context/field of an improved adaptive controller for regenerative and friction braking, Davis (‘969) teaches e.g., at claim 1 that, brake commands for said friction and regenerative braking means are calculated based upon a brake demand signal and upon determining of maximum brake torques (cf. TF and TR in FIG. 4) which may be developed by both of said braking means without causing skidding or slipping of said roadwheels, such that said determined maximum brake torques will not be exceeded.
It would have been obvious at the time the application was filed to implement or modify the Matsuura et al. (‘099) vehicle brake system so that maximum brake torques (cf. TF and TR in FIG. 4 of Davis (‘969)) which may be developed by both of said braking means without causing skidding or slipping of said roadwheels would have been determined, as taught by Davis (‘969), in an attempt to avoid skidding or wheel-locking, and so that the vehicle brake system of Matsuura et al. (‘099) would have controlled the regenerative braking force and the frictional braking force to not exceed the maximum braking torques, as taught by David (‘969), at least during the periods T1 to T2 in FIG. 14B and T1 to T3 (or T4) in FIG. 15B of Matsuura at al. (‘099), in order to attempt to avoid skidding (column 1, lines 66ff in Davis (‘969), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Matsuura et al. (‘099) vehicle brake system would have rendered obvious:
per claim 1, the sum of the frictional braking torque and the regenerative braking torque imparted to the drive wheels is equal to or less than upper limit torque set in a range which does not cause slip in the drive wheels [e.g., as taught in FIG. 4, claim 1, etc. of Davis (‘969); and as taught in FIG. 14B of Matsuura et al. (‘099), where the total braking force is (and must be, since it increases monotonously) less than the force at which ABS control (that reduces the total braking force) starts, e.g., before ABS starts];
per claim 3, depending from claim 1, wherein the controller is configured to set, if the power by the regenerative power generation exceeds the acceptable charging power at the start of the slip control, the regenerative braking torque so that the average value per unit time of the power by the regenerative power generation becomes zero [e.g., as shown in FIG. 12 of Matsuura et al. (‘099), e.g., when the regenerative braking force becomes “0” at S70, when ABS control has started (see FIG. 14B), in Matsuura et al. (‘099)];
per claim 4, depending from claim 1, wherein, during execution of the slip control, the regenerative braking torque when the acceptable charging power is smaller is set to be smaller than that of when the acceptable charging power is larger [e.g., by limiting the regenerative braking force (in FIG. 12 of Matsuura et al. (‘099)) to the permitted regenerative braking force calculated based on the current wheel slip rate, the charge level of the battery 7, etc., in Matsuura et al. (‘099)].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (2007/0046099) in view of Davis (4,962,969) as applied to claim 1 above, and further in view of Fraser (United Kingdom, 2483375).
Matsuura et al. (‘099) as implemented or modified in view of Davis (‘969) has been described above.
The implemented or modified Matsuura et al. (‘099) vehicle brake system may not reveal the power running operation of the motor generator when performing slip control.
However, in the context/field of an improved controller for energy dissipation in an electric vehicle having regenerative braking, Fraser (GB, ‘375) teaches (in claim 1) that when a battery 120 cannot receive current produced by regenerative braking (e.g., at a rear wheel in-wheel motor), an electric motor (e.g., at the front wheel) is operated to consume the produced electrical power by generating mechanical drive power while the friction brake (e.g., at the front wheel) is actuated to dissipate the energy resulting from the drive power produced by the electric motor while the drive power is being generated.  See e.g., FIG. 6.
It would have been obvious at the time the application was filed to implement or modify the Matsuura et al. (‘099) vehicle brake system so that a rear wheel in-wheel motor was provided for regenerative braking, as taught by Fraser (GB, ‘375), and so that when the battery (7) could not receive power produced by regenerative braking at the rear wheel motor, the front wheel motor (2) would have been predictably operated to consume the produced electrical power by generating mechanical drive power while the friction brakes (3FL, 3FR) at the front wheels were actuated to dissipate the energy resulting from the drive power produced by the electric motor while the drive power is being generated, as taught by Fraser (GB, ‘375), in order that regenerative braking torque would not be compromised should a condition occur that prevents regenerative current from being stored in the battery, as taught by Fraser (GB, ‘375), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Matsuura et al. (‘099) vehicle brake system would have rendered obvious:
per claim 2, depending from claim 1, wherein the controller is configured to impart, when performing the slip control and when the acceptable charging power is less than a threshold value [e.g., when the battery (7) cannot receive all of the regenerative current(s) produced by the rear motor(s), as taught by Fraser (GB, ‘375); abstract], torque corresponding to the surplus of the frictional braking torque with respect to the upper limit torque to the drive wheels by the power running operation of the motor generator [e.g., as shown in FIG. 6 of Fraser (GB, ‘375)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Harned et al. (SAE 1969) teaches at FIG. 1 that when there is 0% wheel slip, a tire is free rolling and there is zero (“0”) brake torque, as is well-known and conventional.
Bayar et al. (2014/0277983) reveals in FIG. 3A operation of an ABS-type regenerative braking system that is similar to that claimed by applicant.
Murata (2010/0292882) uses a driving torque from an electric motor 12 to reduce wheel slip (ABS control) when a slip occurs due to application of friction braking at one wheel (paragraph [0057]).
Jeon et al. (2008/0100132) reduced regenerative braking (FIG. 4) when wheel slip is increasing, before activating A.B.S.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is well-known that a tire must slip to generate force (e.g., longitudinal slip is required to generate longitudinal force, as evidenced by e.g., all “mu slip” [“μ slip”] curves passing through the origin).  Reference may be had, if desired, (for example) to the F1Technical.Net forum article, “Must a tire slip to generate force?”, at https://www.f1technical.net/forum/viewtopic.php?t=6300